                                   1

                                   2

                                   3

                                   4

                                   5                               UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8   IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   9   MARKETING, SALES PRACTICES, AND
                                       PRODUCTS LIABILITY LITIGATION
                                       _____________________________________/             ORDER RE: JURY INSTRUCTIONS
                                  10
                                                                                          AND STIPULATED FACTS
                                  11   This Order Relates To:
                                       Bellwether Trial.
                                  12
Northern District of California




                                       ______________________________________/
 United States District Court




                                  13

                                  14          This Order provides guidance for Phase One of the upcoming trial. The Court
                                  15   agrees with Plaintiffs and Volkswagen that California Civil Jury Instruction No. 1923
                                  16   provides the proper measure of economic damages for the first phase of the trial. A copy
                                  17   of the model instruction that the Court will use as a guide for the relevant jury instructions
                                  18   in this case is attached as Exhibit A to this Order.
                                  19          While the parties (and the Court) agree on the appropriate model jury instruction,
                                  20   they dispute the meaning of that instruction. CACI No. 1923 provides that a plaintiff’s
                                  21   out-of-pocket damages are “the fair market value of what [the plaintiff] gave” less “the fair
                                  22   market value of what [the plaintiff] received” (original brackets omitted). “‘Fair market
                                  23   value’ is the highest price that a willing buyer would have paid on the date of the
                                  24   transaction to a willing seller” if “there [was] no pressure on either one to buy or sell” and
                                  25   “the buyer and seller [knew] all the uses and purposes for which the [car was] reasonably
                                  26   capable of being used.” Id. (original brackets omitted). According to Plaintiffs, this means
                                  27   that the fair market value is the amount each of them would have paid for their cars on the
                                  28   original date of sale, had they known that those cars contained a defeat device. This
                                   1   position is belied by caselaw, the ordinary meaning of “fair market value,” and the plain
                                   2   language of the model instructions.
                                   3          Another court in this Circuit has recently considered, and rejected, Plaintiffs’
                                   4   interpretation of California’s out-of-pocket measure of damages. Judge Birotte’s analysis
                                   5   begins by noting that “[t]he rule is now well established that, in the typical case involving
                                   6   a fraudulent vendor and a defrauded vendee” the “exclusive measure of damages” is “the
                                   7   difference between the actual value of that with which the defrauded person parted and the
                                   8   actual value of that which he received.” In re: Ford Motor Co. DPS6 Powershift
                                   9   Transmission Prods. Liability Litig., No. 18-ML-02814-AB (FFMx), 2019 WL 7171546,
                                  10   at *4 (C.D. Cal. Dec. 2, 2019) (citing Walsh v. Hooker & Fay, 212 Cal. App. 2d 450, 458
                                  11   (1963) & Cal. Civ. Code. § 3343). Turning to California caselaw, Judge Birotte
                                  12   determined that “actual value” means “market value.” Id. at *5 (citing Nece v. Bennett,
Northern District of California
 United States District Court




                                  13   212 Cal. App. 2d 494, 497 (1963)). He therefore concluded that “‘actual value’ does not
                                  14   mean Plaintiffs’ subjective valuation of the vehicle” and so the plaintiffs’ “own opinion as
                                  15   to the value of the vehicle” could not establish their out-of-pocket damages. Id.
                                  16          The Court is persuaded by Judge Birotte’s reasoning and adopts it here. As noted
                                  17   above, California caselaw and CACI No. 1923 establish that the proper measure of
                                  18   damages is the amount Plaintiffs paid for their cars, less the actual fair market value of
                                  19   those cars at the time of sale. See Nece, 212 Cal. App. 2d at 497. “Fair market value” is
                                  20   an objective measure. It asks what price a typical, willing, and informed buyer and seller
                                  21   would arrive at in an arm’s-length transaction, not how much a particular individual would
                                  22   have paid if that person had been fully informed. See Value, Black’s Law Dictionary
                                  23   (11th ed. 2019) (defining “fair market value” as “[t]he price that a seller is willing to
                                  24   accept and a buyer is willing to pay on the open market and in an arm’s-length transaction;
                                  25   the point at which supply and demand intersect.”).
                                  26          The language Plaintiffs cite from CACI No. 1923 confirms this conclusion. That
                                  27   model instruction defines fair market value as “the highest price that a willing buyer would
                                  28   have paid on the date of the transaction to a willing seller, assuming:” no pressure and full
                                                                                      2
                                   1   knowledge on both sides of the transaction. CACI No. 1923. The instruction speaks in
                                   2   terms of a generic buyer, paying the price determined by the market as a whole. Plaintiffs’
                                   3   reading would substitute the words “this Plaintiff” for “a willing buyer,” but neither the
                                   4   language of the statute nor any case cited by the parties justifies that alteration.1
                                   5   Ultimately, Plaintiffs’ position amounts to an unjustifiable effort to seek rescission in the
                                   6   guise of out-of-pocket damages.
                                   7          Plaintiffs rely heavily on Schroeder v. Auto Driveaway Co., 11 Cal. 3d 908 (Cal.
                                   8   1974), but that case does not support their position. The Schroeders hired Auto Driveaway
                                   9   to drive to Susanville, California a van loaded with merchandise for their new store. Id. at
                                  10   912. Auto Driveaway’s driver drove the van off the side of a mountain road, resulting in
                                  11   the total destruction of the van and substantial destruction of the Schroeder’s goods. Id. at
                                  12   913. The Schroeders sued for breach of contract, fraud, and conversion. Id. at 914.
Northern District of California
 United States District Court




                                  13          Schroeder does not help Plaintiffs because it is distinguishable. The main measure
                                  14   of damages in Schroeder was “the difference between the value of the goods stored in the
                                  15   van and the salvage value.” Id. at 921. Schroeder even distinguished a case that had
                                  16   applied the out-of-pocket measure of damages applicable here. Id. at 916–17 (holding
                                  17   there was “no similarity between . . . this case” and one which measured damages from
                                  18   fraud by “the difference between the amount the plaintiffs had paid for the property and
                                  19   what it was actually worth”). The disputed issue here—how to measure the fair market
                                  20   value of goods at the time of the original sale—was not relevant in Schroeder.
                                  21          Plaintiffs have emphasized Schroeder’s instruction that “[t]he opinion of an owner
                                  22   of personal property is in itself competent evidence of the value of that property, and
                                  23   sufficient to support a judgment based on that value.” Id. at 921. This statement related to
                                  24

                                  25
                                       1
                                         At the hearing, Plaintiffs also cited CACI No. 1923’s direction that a plaintiff “may also recover
                                       amounts that [he/she/it] reasonably spent in reliance on” the fraudulent misrepresentations. The
                                  26   Court is not clear whether this reference was meant to support Plaintiffs’ arguments regarding
                                       their reliance damages, or the correct measure of out-of-pocket damages. In any event, the Court
                                  27   interprets this language to describe the correct measure of reliance damages, not an alternative
                                       method for measuring out-of-pocket damages. On that note, the Court points out that Plaintiffs’
                                  28   reliance damages will be limited to “those amounts [that] would not otherwise have been spent.”
                                       CACI No. 1923.
                                                                                         3
